Citation Nr: 1543592	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983 and from February 1984 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina: one from August 2010 and one from October 2013.  

The Board previously reviewed the Veteran's appeal of the RO's August 2010 rating decision, but, in December 2012 and December 2014 Board decision, the matter was remanded for further development.  After further development the RO has returned this matter back to the board for further appellate review.  A review of the record indicates that the RO has substantially complied with the Board's remand instructions.


FINDINGS OF FACT

1.  The weight of competent, credible evidence suggests that the Veteran has not had a psychiatric diagnosis during the course of the appeal.

2.  The weight of competent credible evidence is against a finding that the Veteran's service connected disabilities prevent him from securing or maintaining meaningful gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in objective clinical testing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection: PTSD

The U.S. Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The Veteran contends that he has PTSD as a result of his military service.  To that end, the Veteran's service treatment records do not memorialize either a diagnosis of PTSD or any psychiatric complaints.  The Veteran's service treatment records indicate that the Veteran was administered psychological testing for special duty in November 1984, and that a psychologist determined that the Veteran did not have any mental disorder at that time.  Likewise the Veteran was found to be psychologically normal at the time of his separation.

Following service, the Veteran was assessed with PTSD by a private therapist in October 2010.  The Veteran reported being seen by the therapist approximately once every other month for several months.  The Veteran reported, to the private therapist, that, during a period of his active service when he and three of his friends went on a boat ride in the Azores, two of his friends were killed.  The Veteran was purportedly required to assist the authorities in loading his friends' bodies to be sent back to the United States.  

The Veteran further indicated, to the private therapist, that, while he was stationed in Germany, he was responsible for unloading wounded soldiers, dead bodies, and body parts from medical evacuation flights.  Additionally, after the Veteran finished unloading the medical evacuation flights, the Veteran reported that he was responsible for washing away any residual blood and gore left on the aircraft.  

The Veteran also recalled one incident where he was allegedly a member of a search and rescue team searching for a downed C-5 cargo plane.  When the search and rescue team found the plane, the Veteran indicated that the team discovered the burned body of the pilot still sitting in the pilots chair with the pilot's charred hands still clinging to the aircraft's control apparatus.

Finally, the Veteran reported, to his therapist, that he, as a member of an honor guard, frequently attended the funerals of fallen servicemen where he was required to maintain a strict military bearing often while the bereaved family members of the fallen would cling to him and the members of the honor guard for support.  The Veteran indicated that these traumatic events had caused him to feel intrusive thoughts, traumatic nightmares, and avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and an exaggerated startle response.  Specifically, the Veteran apparently avoids crowds, cannot tolerate having people stand behind him, and avoids socializing.  The Veteran also reports having recurrent nightmares involving the burned pilot from the plane crash.  Based on the Veteran's reports the private therapist diagnosed the Veteran with chronic severe PTSD in October 2010.

The Veteran further reported, in an October 2010 statement, that the experience of unloading dead bodies from medical evacuation flights was very horrific.  The Veteran further indicated that he thinks about this experience on a daily basis, and that the experience will be forever stamped into his mind.

The Veteran's statements are corroborated by a May 2004 statement from his ex-wife; a former service member stationed in Germany from January 1989 to July 1990.  She confirmed that the Veteran's duties included assisting in the off-loading of patients from medical evacuation flights.

The Veteran's statement is also corroborated by a July 2004 statement from another former service member who served with the Veteran.  This service member indicates that the Veteran often spoke of having to unload dead bodies from medical evacuation flights and being responsible for cleaning up the blood from wounded airmen and soldiers.

The Veteran was examined at a VA facility for PTSD in January 2013.  The Veteran participated in four hours of cognitive and psychological testing and a one hour diagnostic interview.  The examiner also reviewed the Veteran's service treatment and past medical records.  The examiner noted that the Veteran had been diagnosed with PTSD by his private therapist in October 2010.  Nevertheless, the examiner determined that this diagnosis had limited evidentiary value at best, because the Veteran's therapist was a master's degree level psychological associate rather than a psychiatrist or psychologist.  The examiner, a neuropsychologist, determined that the testing results were more likely than not invalid and unreliable estimates of the Veteran's true level of cognitive and neurobehavioral functioning, because the Veteran's cognitive effort and testing performances were variable throughout the evaluation process.  Specifically, the examiner found that the greatest magnitude of symptom complaints and the Veteran's response style was indicative of symptom amplification or exaggeration.  The examiner determined that the psychological testing results were rendered completely invalid, and, as a result, the examiner did not further address the Veteran's PTSD symptom complaints.

As noted previously, the record contains lay evidence, offered by the Veteran, in support of his contentions.  The Veteran is certainly competent to testify when he began to feel nervousness or anxiety, and where he was at the time it occurred.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the clinical testing that was conducted found that the Veteran was amplifying or exaggerating any symptoms he might have.  Such a finding on clinical testing greatly undermines the Veteran's reports of symptoms, and calls into question the foundation upon which the private therapist's opinion was derived.
 
It is also noted that the disorders that the Veteran as a layperson lacks the medical training or expertise to address a complex medical question such as diagnosing a psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As such, his opinions in this matter are insufficient to establish that he meets DSM criteria for a diagnosis of PTSD.

The Board finds January 2013 VA examination highly probative since the examiner reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, considered the previous diagnosis by a private therapist, conducted four hours of cognitive testing, interviewed the Veteran, and provided medical conclusions based upon the exam findings and history.  The VA examiner, as a neuropsychologist, has the skill and expertise to render medical opinions, provide an assessment as to the level of severity of the PTSD, and determine how the PTSD impacted the Veteran's occupational and social functioning.  Therefore, the January 2013 VA examination is based on sufficient facts and data, is the product of reliable principles and methods, and is the result of these principles and methods applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board finds the October 2010 private medical opinion to be less probative than the VA examiner's opinion for several reasons.  Of course the Board recognizes the qualifications and competency of the Veteran's private therapist.  Nevertheless, the Board finds several problems with the private therapist's October 2010 opinion that render it problematic.  First the private therapist indicated in the Axis IV section of her diagnosis that the Veteran experienced combat stressors during Desert Shield/Desert Storm.  However, there is no evidence of record to indicate that the Veteran had any combat experience let alone experience in Desert Shield or Desert Storm.  In fact, the Veteran was discharged from service in June 1990 prior to the commencement of Desert Shield/Desert Storm.  Second, as previously noted, the January 2013 VA examination revealed, after hours of rigorous cognitive testing, that the Veteran's response style was indicative of symptom amplification or exaggeration.  Conversely, it is unlikely that the private therapist would have training to conduct such a forensic investigation, and, moreover, there is no suggestion that she ever conducted any such testing (this would not be expected to have been done).  However, given the fact that the Veteran has been shown to exaggerate or overstate his symptoms, it appears quite likely that the private therapist relied on any amplified or exaggerated symptoms in making her diagnosis, rendering her diagnosis based on inaccurate data.  It is therefore unreliable; see Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

Taken together, the evidence in favor of granting service connection for PTSD consists of lay statements and a diagnosis by a private therapist.  Though the Board certainly finds the lay statements made by the Veteran, his ex-wife, and his friend to be credible, the Veteran, his ex-wife, and his friend are not competent to diagnose complex medical conditions like PTSD.  The Board finds that the opinion, of the Veteran's private therapist, has limited value for the reasons previously noted.  The evidence against granting service connection for PTSD is the January 2013 VA examination which did not diagnose the Veteran with PTSD or any other mental disorder.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while the private therapist felt that a diagnoses of PTSD was warranted based on the Veteran's reported symptomatology, the Board believes that given the evidence which emerged following clinical testing suggests that such a diagnosis was not based on accurate data and is therefore invalid.  As explained above, the weight of evidence suggests that a psychiatric is not currently warranted and has not been warranted at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of an acquired psychiatric disability, to include PTSD, during the course of the Veteran's appeal. 

Although the Board is sympathetic to the Veteran's claims, the Board finds that the weight of the probative evidence of record simply fails to demonstrate that the Veteran has a current diagnosis of PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The evidence indicates it is less likely than not that the Veteran has a current diagnosis of PTSD related to service, and as such entitlement to service connection PTSD is denied.  

TDIU

The Veteran contends that, as a result of his current service-connected disabilities, he can no longer secure and maintain gainful employment.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Typically, TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran does not meet this standard.  The Veteran is currently service connected for two disabilities: hypertension (10 percent) and residuals of a stroke (10 percent).  Both disabilities are rated below 60 percent, and, therefore, the Veteran cannot qualify for TDIU based on a single disability.  Additionally, the Veteran cannot qualify for TDIU based on two or more disabilities, because the combined rating of both of the Veteran's service-connected disabilities is less than 70 percent.

Nevertheless, there is also a duty imposed on the Board to consider TDIU even when the schedular criteria are not met.  Roberson v. Principi, 251 F.3d 1378 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  If a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the schedular criteria, then an RO should refer to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

In a December 2014 decision, the Board remanded this matter to the Director, Compensation and Pension Service for extraschedular TDIU rating consideration.  In a July 2015 decision the Director, Compensation & Pension Service determined that the evidence of record does not show that the severity of the service-connected disabilities, when considered separately or as a whole, prevent the Veteran from engaging in substantial gainful employment, and the Director denied entitlement to TDIU on an extraschedular basis.

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it is now clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran has graduated from high school, but he does not possess any post-high school degree.  The Veteran's service records indicate that he worked as a flight/aircraft mechanic while on active duty from February 1984 to June 1990, and that, although the Veteran performed his duties exemplarily, the Veteran was administratively discharged from the service, because of his weight.

In a January 2013 VA examination, the Veteran indicated that, after separating from the service in June 1990, he was able to secure and maintain gainful employment until he had a stroke in June 2009.  The Veteran's reported work history is varied including: two years as a bus driver for the cities of Chapel Hill and Durham, five years as a driver for Emery Delivery, five years working for Midway Airlines as a ramp agent and then, later, a lead ramp instructor, two years as a lead ramp instructor for Delta Airlines, one and a half years as an employee for United Airlines, and in a supervisory position for airport ramp activities with Charter Airlines from June 2003 to June 2009.  

In June 2009, the Veteran experienced a stroke.  The Veteran was initially admitted to the emergency room, but then he was transferred to a VA facility from June 2009 to July 2009.  The Veteran indicated, in an August 2010 VA examination, revealed that the Veteran still had moderate problems with balance, parathesias with numbness and burning in his left arm and left leg, and loss of hot and cold sensation in his left arm and leg.  The Veteran also reported memory loss, decreased concentration, and difficulty following instructions.  

During the August 2010 examination the Veteran indicated that he was employed as a ramp agent for the airlines, but that he had lost 52 weeks (1 year) of work, because he had balance problems due to his stroke.  The Veteran also reported decrease mobility and problems with lifting and carrying.

In December 2010 the Social Security Administration (SSA) awarded the Veteran Supplemental Security Income payments due, in part, to his condition status post cerebrovascular accident.  The SSA noted that the Veteran had not been engaged in substantial gainful activity since June 2009, the date that he had a stroke due to his uncontrolled HTN.  The SSA also cited an October 2010 private psychological evaluation, which showed that the Veteran experienced confusion, difficulty with concentration, memory impairment, and trouble focusing.

In January 2013 the Veteran was examined again at a VA facility.  The Veteran still reported pins and needles sensations on his left side and falling frequently with poor balance.  Nevertheless, when the examiner inquired if the Veteran's driving was at risk the Veteran indicated that he was not really ataxis, and his falls were just psychological.  The Veteran reported walking daily for exercise without falls.  The examiner also noted that the Veteran's speech was normal.  The examiner determined that the Veteran's current neural disorder did not impact his ability to work.

Although certainly persuasive, the SSA opinion is not dispositive.  Furthermore, it appears to outweighed by the bulk of the evidence; including the January 2013 VA examination indicated that the Veteran exercised daily without falls, his speech was normal, and that the current disorder did not affect his ability to work.  
In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently-rated as a combined 20 percent.  Nevertheless, based on the evidence discussed above, the Board finds that a it is less likely than not that the Veteran's service-connected disabilities alone preclude, or have precluded at any time during the course of his appeal other than the period of time where the Veteran was temporarily rated at 100 percent from July 2009 to January 2010, him from engaging in substantially-gainful employment.  Indeed, the Board acknowledges that the Veteran's disabilities may impede his performance in some capacity; however, there is no probative evidence of record to show that service-connected disabilities along prevent substantially-gainful employment.

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities, and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's service-connected disabilities have not been, in the Board's determination, so severely-disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that any of his service-connected conditions would render him individually unable to follow any substantially gainful occupation.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.

While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  The evidence indicates it is more than likely (greater than 50%) that the Veteran is not unable to secure and maintain meaningful employment as a result of his service connected disabilities, and, as such, the TDIU is denied.


ORDER

Service connection for post-traumatic stress disorder is denied.

A TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


